10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HONORABLE BARBARA J. ROTHSTEIN

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE

NATIONAL PRODUCTS INC., Case No. 2:19-cv-01340-BJR

Plaintiff, STIPULATION TO EXTEND TIME

FOR DEFENDANT TO RESPOND TO
Vv. COMPLAINT

MAMIYA AMERICA CORPORATION, NOTE ON MOTION CALENDAR:
d/b/a MAC GROUP, September 17, 2019

Defendant. JURY TRIAL DEMANDED

 

 

 

 

Plaintiff National Products Inc. (“NPI”) and defendant Mamiya America Corporation
d/b/a MAC Group (“MAC Group”), by and through their undersigned counsel of record, hereby
stipulate and agree as follows.

MAC Group was served with the Summons and Complaint on August 28, 2019 and its
response to the Complaint is currently due on September 18, 2019. MAC Group has requested a
30-day extension of the time for MAC Group to answer or otherwise respond to the Complaint.
With the requested extension, the new deadline for MAC Group to answer or otherwise respond
to the Complaint would be October 18, 2019. NPI does not oppose the requested extension.

Accordingly, the parties respectfully request that the Court enter the requested 30-day

extension for MAC Group to respond to the Complaint, up to and including October 18, 2019.

STIPULATION TO EXTEND TIME -l- FENWICK & WeSsT LLP

Case No. 2:19-CV-01340-BJR  NSEATILE, WASHINGTON 98101
TELEPHONE 206.389.4510
FACSIMILE 206.389.4511

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: September 17, 2019 Respectfully submitted,

FENWICK & WEST LLP

By: s/David K. Tellekson

David K. Tellekson, WSBA No. 33523
Jonathan T. McMichael, WSBA No: 49895
Jessica M. Kaempf, WSBA No. 51666
1191 Second Avenue, 10th Floor

Seattle, WA 98101

Telephone: 206.389.4510

Facsimile: 206.389.4511

Email: dtellekson@fenwick.com
jmemichael@fenwick.com
jkaempf@fenwick.com

Attorney for Plaintiff

National Products Inc.

Dated: September 17, 2019 Respectfully submitted,

CHRISTENSEN O'CONNOR JOHNSON
KINDNESS PLLC

By: sJohn D, Denkenberger

STIPULATION TO EXTEND TIME 2
Case No. 2:19-CV-01340-BJR

John D. Denkenberger, WSBA No. 25907
1201 Third Avenue, Ste. 3600

Seattle, WA 98101

Telephone: 206.682.8100

Facsimile: 206.224.0779

Email: john.denkenberger@cojk.com

Attorney for Defendants Mamiya America
Corporation, d/b/a MAC Group

FENWICK & WEST LLP
1191 SECOND AVENUE, 10TH FLOOR
SEATTLE, WASHINGTON 98101
TELEPHONE 206.389.4510
FACSIMILE 206.389.4511

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED:

ORDER

The requested extension of time to respond to the Complaint is GRANTED. Defendant

shall answer or otherwise respond to the Complaint by October 18, 2019.

DATED this 18th day of September, 2019.

Presented by:
FENWICK & WEST LLP

s/David K. Tellekson

David K. Tellekson, WSBA No. 33523
Jonathan T. McMichael, WSBA No. 49895
Jessica M. Kaempf, WSBA No. 51666
1191 Second Avenue, 10th Floor

Seattle, WA 98101

Telephone: 206.389.4510

Facsimile: 206.389.4511

Email: dtellekson@fenwick.com
jmemichael@fenwick.com
jkaempf@fenwick.com

Attorney for Plaintiff

National Products Inc.

STIPULATION TO EXTEND TIME
Case No. 2:19-CV-01340-BJR

Ep itsare bpetateue

Hon, Barbara J. Béthstein
United States District Judge

-3- FENWICK & West LLP
1191 SECOND AVENUE, 10TH FLOOR
SEATTLE, WASHINGTON 98101
TELEPHONE 206.389.4510
FACSIMILE 206.389.4511

 
